Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Arima (U.S. Publication No. 2019/0153776) teaches a first transparent plate material and a second transparent plate material arranged substantially parallel to each other; a transparent triangular prism which is disposed between the first and second transparent plate materials and includes a first side along a first transparent plate material in cross section and a second and third sides having an angle with respect to the first side. Aizenburg (U.S. Publication No. 2015/0285454) teaches a prismatic structure for a window where the bottom surface properties may be changed by introduction (or removal) of a fluid. PI0613835-7 A2 teaches a prismatic retroreflector which may have an electro-reflective structure.
The prior art does not teach, in combination with the additionally recited features, a retroreflective window, comprising: a first transparent plate material and a second transparent plate material arranged substantially parallel to each other; a transparent triangular prism which is disposed between the first and second transparent plate materials and includes a first side along a first transparent plate material in cross section and a second and third sides having an angle with respect to the first side; and a switching member which is installed facing the second side, which is a lower side of the second and third sides, and can be switched between a reflective state in which a reflectance of visible light rays and infrared rays is 70% or more and a non-reflective state in which the reflectance of visible light rays and infrared rays is 30% or less, wherein when the switching member is in the reflective state, in the triangular prism, a light ray incident on the first transparent plate material at an angle equal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura (U.S. Publication No. 2021/0047883) is cited as it has a common assignee and inventor and related subject matter appears to be discussed in the reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852